Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/18/2021 and 03/24/2022 are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS have been considered by the examiner.

Specification
Page 19 of specification recites in part “The first scattering prevention pattern 40a is provided in a layer on one side rather than the fuse patter 31.” It is unclear what “rather than” means. From figs. 2, 6, 8, 10, 12, 14, 16 and 19, it can be seen that first scattering prevention pattern appears on one side of the fuse. For purposes of examination the above recitation is interpreted as -- The first scattering prevention pattern 40a is provided in a layer on one side of the fuse patter 31.--. Appropriate corrections is required in multiple places in the specification.

Claim Objections
Claims 9 and 12 are objected to because of the following informalities:  
Claim 9 line 2, “wherein as the two fuse patterns“ should be -- wherein the one or two fuse patterns has two fuse patterns --.
Claim 12 lines 6-8, “wherein at least the three scattering prevention patterns are provided in a layer between the first fuse pattern and the second fuse pattern” should be -- wherein at least three scattering prevention patterns are provided, a layer between the first fuse pattern and the second fuse pattern--
Claim 12 line 9, “circuit board face rather than the” should be –circuit board face of the--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 lines 4-5 recite “of the circuit board face rather than the one or two fuse patterns”. It is unclear what “rather than” means. From figs. 2, 6, 8, 10, 12, 14, 16 and 19, it can be seen that scattering prevention pattern appears on either side of fuse. For the purposes of examination, the above limitation is interpreted as -- of the circuit board face of the one or two fuse patterns--.
Claim 12 is rejected for the same reasons as stated in claim 4. For the purposes of examination, “circuit board face rather than the” is interpreted as –circuit board face of the--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blatter (US 20120013431 A1).
Regarding claim 13, Blatter teaches a breaking mechanism (abstract, fuse element) that breaks current when excessive current flows (implicit behavior of fuse) and is formed by a multilayer circuit board (i.e. printed circuit board substrate 110, 111) (fig.3) in which a plurality of conductive patterns (e.g. pattern of fuse 12 and 13) (fig.3) and a plurality of insulating members ([0042], void 16, 160 … can be filled at least in part by an insulating means) are laminated ([0044], laminated into or from the adjacent printed circuit board substrates), the breaking mechanism comprising: one or two fuse patterns (e.g. pattern of fuse 12 and 13) (fig.3) which fuse when excessive current flows (implicit behavior of fuse), and a scattering prevention pattern (e.g. layer 18 and additional metal layer 19) (fig.3), wherein the one or two fuse patterns are provided in an inner layer (implicit, as seen in fig.3), and wherein the scattering prevention pattern is provided in a layer different from the one or two fuse patterns (e.g. scattering layer is above 110 and fuse layer is below 110) (fig.3), and overlaps with at least a part of a fusing part of each of the one or two fuse patterns (implicit, overlap of 12 and 18 as seen in fig.3), viewing in a normal direction of a circuit board face (e.g. direction as seen in fig.3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kobori (JP-2000003662-A), and further in view of Blatter (US 20120013431 A1).
Regarding claim 1, Kobori teaches a power converter ([0003], a heater incorporating a conventional electric heater) (also refer to figs.5 and 6) comprising: a semiconductor element (i.e. semiconductor component 55) (fig.6); and a wiring member (i.e. wiring pattern 58 on 51b) (fig.6) that connects the semiconductor element and the breaking mechanism ([0004], an electric component 53 and a semiconductor component 55 are arranged on a front side 51 a, and a wiring pattern 58 is printed on a rear side 51 b).
Kobori does not teach, wherein the breaking mechanism is formed by a multilayer circuit board in which a plurality of conductive patterns and a plurality of insulating members are laminated, and is provided with one or two fuse patterns which fuse when excessive current flows, and a scattering prevention pattern, wherein the one or two fuse patterns are provided in an inner layer, and wherein the scattering prevention pattern is provided in a layer different from rho one or two fuse patterns, and overlaps with at least a part of a fusing part of each of the one or two fuse patterns, viewing in a normal direct ion of a circuit board face.
Blatter teaches in a similar field of endeavor of fuse element, a breaking mechanism (abstract, fuse element) that breaks current when excessive current flows (implicit behavior of fuse), wherein the breaking mechanism is formed by a multilayer circuit board (i.e. printed circuit board substrate 110, 111) (fig.3) in which a plurality of conductive patterns (e.g. pattern of fuse 12 and 13) (fig.3) and a plurality of insulating members ([0042], void 16, 160 … can be filled at least in part by an insulating means) are laminated ([0044], laminated into or from the adjacent printed circuit board substrates), and is provided with one or two fuse patterns (e.g. pattern of fuse 12 and 13) (fig.3) which fuse when excessive current flows (implicit behavior of fuse), and a scattering prevention pattern (e.g. layer 18 and additional metal layer 19) (fig.3), wherein the one or two fuse patterns are provided in an inner layer (implicit, as seen in fig.3), and wherein the scattering prevention pattern is provided in a layer different from the one or two fuse patterns (e.g. scattering layer is above 110 and fuse layer is below 110) (fig.3), and overlaps with at least a part of a fusing part of each of the one or two fuse patterns (implicit, overlap of 12 and 18 as seen in fig.3), viewing in a normal direction of a circuit board face (e.g. direction as seen in fig.3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the breaking mechanism in Kobori, as taught by Blatter, as it provides the advantage of stable fuse at high temperature and an improved current-time behavior, while providing lower material and production costs.
Regarding claim 2, Kobori and Blatter teach the power converter according to claim 1, wherein the breaking mechanism is formed by a printed circuit board (Blatter, [0041], Above or below the layer of metal or metal alloy 15, which lines the printed circuit board substrate 11 and from which the conductor tracks of a printed circuit board can also be formed).
Regarding claim 3, Kobori and Blatter teach the power converter according to claim 1, wherein a plurality of the scattering prevention patterns (Blatter, e.g. layer 18 and additional metal layer 19) (fig.3) are provided in mutually different layers (Blatter, e.g. layer provided on top of 110 and layer provided below 111) (fig.3).
Regarding claim 4, Kobori and Blatter teach the power converter according to claim 3, wherein the plurality of scattering prevention patterns are provided in at least a layer on one side (Blatter, e.g. layer 18 and additional metal layer 19 on top side of 110) (fig.3) and a layer on the other side (Blatter, e.g. layer 18 and additional metal layer 19 on the bottom side of 111) (fig.3) in the normal direction of the circuit board face of the one or two fuse patterns (Blatter, implicit).
Regarding claim 7, Kobori and Blatter teach the power converter according to claim 1, wherein the scattering prevention pattern is thermally connected to a heat dissipation member ([0039], As the printed circuit board substrate material, an at least high-temperature-stable material is used, and at least its coefficient of thermal expansion varies essentially corresponding with the coefficient of thermal expansion of the metal or metal alloy 25 of which the fuse 12 is made).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kobori (JP-2000003662-A) and Blatter (US 20120013431 A1), and further in view of Soma (US 4973799 A).
Regarding claim 5, Kobori and Blatter teach the power converter according to claim 1.
Kobori and Blatter do not teach, wherein the scattering prevention pattern is provided in an inner layer.
Soma teaches in a similar field of endeavor of multi-layer printed circuit board, wherein the scattering prevention pattern (e.g. shield 6) (fig.4) is provided in an inner layer (implicit, as seen in fig.4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the scattering prevention pattern in an inner layer in Kobori and Blatter, as taught by Soma, as it provides the advantage of direct absorption of scattering.
Regarding claim 6, Kobori and Blatter teach the power converter according to claim 1.
Kobori and Blatter do not teach, wherein the scattering prevention pattern has a ground potential.
Soma teaches in a similar field of endeavor of multi-layer printed circuit board, wherein the scattering prevention pattern has a ground potential (claim 3, wherein the shielding means is grounded).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the scattering prevention pattern at ground potential in Kobori and Blatter, as taught by Soma, as it provides the advantage of direct absorption of scattering.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kobori (JP-2000003662-A) and Blatter (US 20120013431 A1), and further in view of Montgomery (US 5453726 A).
Regarding claim 8, Kobori and Blatter teach the power converter according to claim 1.
Kobori and Blatter do not teach, wherein a voltage supplied to the breaking mechanism is a DC voltage greater than or equal to 20V.
Montgomery teaches in a similar field of endeavor of printed fuses, wherein a voltage supplied to the breaking mechanism is a DC voltage greater than or equal to 20V (column 1 lines 13-14, operating at voltage levels above 32 volts D.C.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the voltage supplied to the breaking mechanism is a DC voltage greater than or equal to 20V in Kobori and Blatter, as taught by Montgomery, as it provides the advantage of optimal design for the fuse.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kobori (JP-2000003662-A) and Blatter (US 20120013431 A1), and further in view of Zodrow (US 1889585 A).
Regarding claim 9, Kobori and Blatter teach the power converter according to claim 1, wherein the one or two fuse patterns has two fuse patterns, a first fuse pattern (Blatter, e.g. pattern of fuse 12) (fig.3) and a second fuse pattern (Blatter, e.g. pattern of fuse 13) (fig.3) which are connected in parallel (Blatter, [0044], The two fuses 12, 13, spaced apart from and essentially parallel to one another) between a first terminal pattern (Blatter, e.g. end 22) (figs. 1 and 3) and a second terminal pattern (Blatter, e.g. end 23) (figs.1 and 3) which are connected to the wiring member are provided (Blatter, [0048], The two ends 22, 23 … provided with connection terminals 24, 25 … generally used in printed circuit boards for electric and/or electronic circuits), and wherein the scattering prevention pattern overlaps with at least a part of a fusing part of the first fuse pattern (Blatter, e.g. 18,19 on the top side overlaps 12) (fig.3), and at least a part of a fusing part of the second fuse pattern (Blatter, e.g. 18,19 on the bottom side overlaps 13) (fig.3), viewing in the normal direction of the circuit board face (Blatter, implicit as seen in fig.3).
Kobori and Blatter do not teach, wherein a resistance value of the first fuse pattern is different from a resistance value of the second fuse pattern.
Zodrow teaches in a similar field of parallel fuses, wherein a resistance value of the first fuse pattern is different from a resistance value of the second fuse pattern (page 1 right column line 99- page 2 left column line 4, The fusible element 6 is made of copper, silver or like material of high conducting properties, while the fusible element 12 is made of tungsten, molybdenum or like material that offers relatively high resistance to current flow).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the resistance value of the first fuse pattern different from a resistance value of the second fuse pattern in Kobori and Blatter, as taught by Zodrow, as it provides the advantage of interrupting a large amount of energy effectively, while maintaining a small.
Regarding claim 10, Kobori, Blatter and Zodrow teach the power converter according to claim 9, wherein the first fuse pattern and the second fuse pattern are provided in mutually different inner layers (Blatter, e.g. fuse 12 is in layer below 110 and fuse 13 is in layer above 111) (fig.3).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kobori (JP-2000003662-A), Blatter (US 20120013431 A1) and Zodrow (US 1889585 A), and further in view of Soma (US 4973799 A).
Regarding claim 11, Kobori, Blatter and Zodrow teach the power converter according to claim 10, wherein a resistance value of the second fuse pattern is larger than a resistance value of the first fuse pattern (Zodrow, page 1 right column line 99- page 2 left column line 4, The fusible element 6 is made of copper, silver or like material of high conducting properties, while the fusible element 12 is made of tungsten, molybdenum or like material that offers relatively high resistance to current flow).
Kobori, Blatter and Zodrow do not teach, wherein the layer provided with the second fuse pattern is closer to a central layer than the layer provided with the first fuse pattern.
Soma teaches in a similar field of endeavor of multi-layer printed circuit board, wherein the layer provided with the second fuse pattern is closer to a central layer (e.g. shield 6) (fig.4) than the layer provided with the first fuse pattern (e.g. shield 6) (fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the layer provided with the second fuse pattern closer to a central layer than the layer provided with the first fuse pattern in Kobori, Blatter and Zodrow, as taught by Soma, as it provides the advantage of direct absorption of scattering.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, Kobori (JP-2000003662-A), Blatter (US 20120013431 A1) and Zodrow (US 1889585 A) teach the power converter according to claim 9, wherein one or more layers (Blatter, e.g. metal or metal alloy 15) (figs.1 and 3) are interposed between the first fuse pattern and the second fuse pattern (Blatter, e.g. 15 is in between 12 and 13) (fig.3), and the first fuse pattern and the second fuse pattern are provided in mutually different inner layers (implicit, as seen in fig.3).
However none of the prior art, taken singly or in combination teach, wherein at least three scattering prevention patterns are provided, a layer between the first fuse pattern and the second fuse pattern, and a layer on one side and a layer on the other side in the normal direction of the circuit board face of the first fuse pattern and the second fuse pattern, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                           11/03/2022


	/THIENVU V TRAN/                                                           Supervisory Patent Examiner, Art Unit 2839